                                                                           DISTRICT OF OREGON
                                                                               FILED
                                                                              June 22, 2020
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER DENYING
                                                   )   DOC. 984
14                                Debtor.          )
                                                   )
15
16        Debtor filed a voluntary chapter 11 petition in August of 2016.                      In
17   December of 2017, the Court entered an Order Converting Chapter
18   11 Case to Case Under Chapter 7 (the Conversion Order).                 Doc. 278.
19   Almost a year after entry of the Conversion Order, Debtor filed a motion
20   for reconsideration of the Conversion Order (the Motion for
21   Reconsideration), Doc. 620, which this court denied.                 Doc. 652. In
22   January of 2020, the United States District Court for the District of
23   Oregon (the District Court) determined that Debtor failed to timely
24   appeal the Conversion Order and affirmed denial of the Motion for
25   Reconsideration.       Doc. 879.
26        In May of 2020, Debtor filed a document captioned Peter Szanto’s


     Page 1 -    ORDER DENYING DOC. 984


                          Case 16-33185-pcm7   Doc 998   Filed 06/22/20
 1   Notice of Demand for Immediate Return of all of Peter Szanto’s Bankruptcy
 2   Estate Assets and All of Susan Szanto’s Separate Property Assets (the
 3   Demand).    Doc. 970.   Debtor argued in the Demand that he is entitled to
 4   return of “all his Bankruptcy estate’s assets” and the alleged separate
 5   property of his wife, which Debtor contends has been “impermissibly
 6   seized and improperly co-mingled with” bankruptcy estate assets.           Doc.
 7   970, pp. 2-3 (emphasis removed).
 8           The Court entered an order denying the Demand (the Order).         Doc.
 9   973.    In so doing, the Court stated that “[t]he Demand is the latest
10   example of Debtor’s long-standing efforts to avoid the consequences of
11   the conversion of this case to chapter 7, all of which efforts this court
12   has denied” and expressly found that the Demand was frivolous.           Doc. 973,
13   p. 2.    The Order states, in pertinent part:
14
            The Bankruptcy Code and Federal Rules of Bankruptcy Procedure
15          include specific and detailed instructions regarding the
            distribution of estate assets. See Bankruptcy Code, Chapter 7,
16          Subchapter II; Fed. R. Bankr. P., Part III. Administration of this
            chapter 7 case is not complete. There is no authority under which
17          this Court may bypass applicable statutes and rules and allow the
            release of estate funds to Debtor. Finally, to the extent Debtor is
18          attempting to raise claims on behalf of his wife, this court has
            repeatedly told Debtor that he does not represent, and may not
19          assert claims on behalf of, his wife. If Debtor’s wife wishes to
            assert claims in this bankruptcy case, she must do so personally or
20          via a licensed attorney.
21   Id. at pp. 2-3.
22          Now, Debtor has filed a Notice of Motion and Motion for Relief from
23   [the] Order (the Motion for Relief), Doc. 984, and a declaration in
24   support thereof.    Doc. 985.   Debtor does not request a hearing and the
25   court determines that a hearing is not necessary.            LBR 7007-1(d)(1).
26          Debtor relies on Fed. R. Bankr. P. 60(b)(1), made applicable to


     Page 2 -    ORDER DENYING DOC. 984


                        Case 16-33185-pcm7   Doc 998   Filed 06/22/20
 1   bankruptcy cases with certain exceptions not applicable here by Fed. R.
 2   Bankr. P. 9024.    Rule 60(b)(1) provides that a court may relieve a party
 3   from a final order for “mistake, inadvertence, surprise, or excusable
 4   neglect.”    Debtor argues he is entitled to relief from the Order based on
 5   two mistakes of law.    The Motion for Relief is frivolous and will be
 6   denied.
 7        First, Debtor argues that he is entitled to the immediate return of
 8   all estate assets because this is an improperly commenced involuntary
 9   bankruptcy case and thus this Court and the chapter 7 trustee are acting
10   without any legal authority.    As evidence of this Court’s alleged mistake
11   of law, Debtor provides an excerpt of a order of the District Court (the
12   District Court Order) stating that “the Bankruptcy Court converted
13   Szanto’s voluntary Chapter 11 petition to an involuntary Chapter 7
14   bankruptcy[.]”    The District Court Order, which Debtor attached to
15   document number 985, was entered in one of the numerous appeals currently
16   pending before the District Court.      Debtor takes the District Court’s
17   statement out of context and his reliance on the District Court Order is
18   misplaced.    Read in its entirety, the District Court Order undercuts
19   Debtor’s position in the Motion for Relief and, in fact, supports the
20   order from which Debtor seeks relief.
21        The District Court Order was entered in February of 2020, in
22   response to an emergency motion filed by Debtor to stay a trial on a
23   complaint to deny Debtor a discharge under 11 U.S.C. § 727.       Debtor
24   argued to the District Court that, by filing an amended bankruptcy
25   petition, he had unilaterally ended this chapter 7 bankruptcy case.        The
26   District Court Order rejects that contention and even clarifies that


     Page 3 -    ORDER DENYING DOC. 984


                       Case 16-33185-pcm7   Doc 998   Filed 06/22/20
 1   “upon conversion to Chapter 7, Szanto’s assets became the property of the
 2   bankruptcy estate, subject to his right to claim certain property as
 3   exempt.”   Doc. 985.   The District Court Order does not support Debtor’s
 4   contention that this is an improperly commenced involuntary bankruptcy
 5   case or that this Court has no authority over assets of the chapter 7
 6   bankruptcy estate.     It is true that this case was converted to chapter 7
 7   over Debtor’s objection.    That does not, however, transform this case
 8   into an involuntary bankruptcy case within the meaning of the Bankruptcy
 9   Code.
10        Second, Debtor argues that the Court erred in reiterating that
11   Debtor may not assert claims on behalf of his wife because California
12   community property law allows him to “advocate on behalf of the Susan and
13   Peter Szanto Community Property estate.”        Doc. 984, p. 6.   There are
14   several problems with this argument.     First, in the Demand, Debtor
15   requests the immediate return of his wife’s alleged separate property,
16   not community property.    Second, Debtor stated at the inception of this
17   bankruptcy case, under penalty of perjury, that he and his wife have no
18   community property.    See Doc. 20.   In any event, the Court has told
19   Debtor, numerous times, that community property assets are property of
20   the estate pursuant to § 541(a) and that property of the estate must be
21   administered in conformance with the Bankruptcy Code.
22        Debtor has not demonstrated grounds for relief under Rule 60(b)(1).
23        Alternatively, Debtor requests that the Court certify this matter
24   for appeal to the Bankruptcy Appellate Panel for the Ninth Circuit.
25   Debtor does not cite any authority under which this Court can make the
26   requested certification and fails to show that the request for


     Page 4 -   ORDER DENYING DOC. 984


                      Case 16-33185-pcm7   Doc 998   Filed 06/22/20
 1   certification is procedurally proper or substantively warranted.
 2         Therefore, for the reasons set forth above,
 3         IT IS HEREBY ORDERED that the Motion for Relief is DENIED.
 4                                         ###
 5   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 5 -   ORDER DENYING DOC. 984


                      Case 16-33185-pcm7   Doc 998   Filed 06/22/20
